DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on July 28th 2022 has been entered. Claims 1 and 8 have been amended and claims 6, 7, 13, 14, 20 and 21 are objected to.  1 – 21 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 1 -3, filed July 28th 2022, with
respect to the rejections of claims 1 – 5, 8 – 12 and 15 - 19 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
The gravamen of applicant’s argument rests on the position that the cited art do not teach the independent claim as amended, namely “… despite the particular node being retained in the graph of nodes …” 
Examiner respectfully disagrees and submits the Brown reference indicates a library of content selections akin to a graph of nodes where the preferences of various preference indicative of nodes display the playing of content and the not playing of content but the “preferences of nodes” are still retained as taught in Fig. 8.

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (United States Patent 20170195728) in view of Hoos et al., (United States Patent Publication Number 20080189330) hereinafter Hoos, in view of Higgins et al., (United States Patent Publication Number 20090328087) hereinafter Higgins and in further view of Brown et al., (United States Patent Publication Number 20070174866) hereinafter Brown
Regarding claim 1 Mudd teaches a method comprising: generating, (Fig. 12 (1210) receive media content and associated metadata [0100]) by a computing device, (Fig. 12 (1210) by  portable device [0100])  a graph of nodes representing a collection of media items, (data is expressed as one or more XML documents or trees (nodes) [0074]) (Fig. 12 (1215) selectively store media content based on user profile [0100]) where each media item (track/song [0141]) in the collection of media items (tracks of media content [0141]) has a corresponding node in the graph of nodes; (data is expressed as one or more XML documents or trees (nodes) [0074]) receiving, by the computing device, (Fig. 12 (1210) by  portable device [0100])   instructions to modify (Fig. 1E (100e) modify favorite and banned tracks [0009])  the collection of media items, (tracks of media content [0141]) wherein the instructions  (Fig. 1E (100e) modify favorite and banned tracks [0009])  identify a media item (song titled, “Hollaback Girl” by Gwen Stephani on Today’s Hits radio [0199])   in the collection of media items; (tracks of media content [0141]) 
	Mudd does not fully disclose wherein the playback sequence is defined by the graph of nodes and each node comprises one or more attributes that affect the playback sequence; modifying, by the computing device, the collection of media items by changing at least one attribute of the one or more attributes associated with a particular node corresponding to the identified media item, wherein the at least one attribute defines whether the identified media item correspond to the particular node should be played in the playback sequence; determining, by the computing device, the playback sequence for the collection of media items based on the at least one attribute of the one or more attributes associated with  the particular node, wherein the identified media item corresponding to the particular node is not included in the playback sequence based upon determining, via the changed at least one attribute, that the identified media item corresponding to the particular node  should not be played in the playback sequence; and wherein the particular node is retained in the graph of nodes; despite the particular node being retained in the graph of nodes
	Hoos teaches wherein the playback sequence (playback order [0021]) is defined by the graph of nodes (network incorporating a plurality of nodes [0079]) and each node (Fig. 3A comprising nodes A – F [0034]) comprises one or more attributes (node identifier [0035], track field [0036], track metadata field [0037], track audio data field [0038], a pointer to its corresponding audio track [0039], a list of links that exit the node [0040] and a list of links that enter the node [0041]) that affect the playback sequence; (playback order [0021]) modifying, (activate “restart” command to prevent loop back [0091]) such as “modifying” by the computing device, (audio playback systems/devices [0103]) the collection of media items (tracks from a collection of accessible audio tracks [0021]);  determining, (determining [0101]) by the computing device, (audio playback systems/devices [0103]) the playback sequence (playback order [0021]) for the collection of media items (tracks from a collection of accessible audio tracks [0021])  based on the at least one attribute (a pointer to its corresponding audio track [0039]) of the one or more attributes (node identifier [0035], track field [0036], track metadata field [0037], track audio data field [0038], a pointer to its corresponding audio track [0039], a list of links that exit the node [0040] and a list of links that enter the node [0041]) of the particular node, (node associated with the track [0092]) that is  node D [0093]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Hoos wherein the playback sequence is defined by the graph of nodes and each node comprises one or more attributes that affect the playback sequence; modifying, by the computing device, the collection of media items; determining, by the computing device, the playback sequence for the collection of media items based on the at least one attribute of the one or more attributes of the particular node. By doing so a selection of playback order of audio tracks from a collection of different types of accessible audio tracks may be achieved. Hoos [0021].
Higgins teaches by changing at least one attribute of the one or more attributes of a particular node corresponding to the identified media item, wherein the at least one attribute defines whether the particular node corresponding to the identified media item should be played in the playback sequence; (Filter criteria can be dynamic and respond to changes detected by the network and can include any alteration of the presentation of the media file in response to such changes. Such alterations of the presentation of the media file can include, without limitation, excluding specific media
files, varying the size and brightness of images displayed, or varying the volume of audio presented. For example, the streaming of adult content may be stopped when a proxy for an underage user is detected. If filter criteria are associated with a mobile end user device, a game content may be hidden when the user's supervisor is detected nearby, or the volume of audio may change as location of the device changes. [0123])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Hoos to incorporate the teachings of Higgins by changing at least one attribute of the one or more attributes of a particular node corresponding to the identified media item, wherein the at least one attribute defines whether the particular node corresponding to the identified media item should be played in the playback sequence. By doing so filter criteria can further specify the ordering of the play list. Ordering criteria can be based on any property associated with selected media files. Higgins [0124]
Brown teaches wherein the identified media item corresponding to the particular node is not included in the playback sequence based upon determining, via the changed at least one attribute, that the identified media item corresponding to the particular node  should not be played in the playback sequence (and in response to receiving a change instruction to change a content selection being rendered, accesses the second content selection from the identified content selections at the second address (655). For example, a media player may include a "next track" button
enabling the user to skip a selection such as a song or an advertisement. [0075]) see also paragraph [0083] and Fig. 8 teaching the “do not play” indicator denoted by the attribute “type of content” e.g. (PROFANE LYRICS) indicating what is not to be played in a playlist and wherein the particular node is retained in the graph of nodes; (Fig. 8A with the library of content selections serving as a graph of nodes, and the country, rock, commercial and regional preferences serving as nodes with media selections, the rock preferences shows “do not play profance lyrics” but favors “rock ballad”, “rock artist” and it is still maintained or retained in the library of content selection [0081]) despite the particular node being retained in the graph of nodes(Fig. 8A with the library of content selections serving as a graph of nodes, and the country, rock, commercial and regional preferences serving as nodes with media selections, the rock preferences shows “do not play profance lyrics” but favors “rock ballad”, “rock artist” and it is still maintained or retained in the library of content selection [0081])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Hoos to incorporate the teachings of Brown wherein the identified media item corresponding to the particular node is not included in the playback sequence based upon determining, via the changed at least one attribute, that the identified media item corresponding to the particular node  should not be played in the playback sequence and wherein the particular node is retained in the graph of nodes; despite the particular node being retained in the graph of nodes. By doing so the change instruction may include receiving an indication that the user wishes to stop accessing the first content selection and start accessing the second content selection or receiving an indication that the user has reached or is approaching a conclusion to the first content selection. Brown [0005].
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.

Regarding claim 4 Mudd in view of Hoos, Higgins and Brown teaches the method of claim 1.
Mudd as modified further teaches  wherein the instructions to modify the collection of media items (Fig. 1E (100e) modify favorite and banned tracks [0009])   include instructions to remove a media item (TABLE 4 (Option Level 1) Remove Track [0139]) from the collection of media items (TABLE 4 (Description) Remove the track from the Current Playlist [0139]) 
	Mudd does not fully disclose without removing a node representing the media item, from the graph of nodes, by: determining a first node in the collection of media items corresponding to the media item; and changing a value of a removal status attribute of the one or more attributes of the first  node to indicate that a first media item corresponding to the first node has been removed from the collection of media items 
	Hoos teaches without removing a node (the pointer 310 corresponding to the node D is removed [0093] thus the node is not removed representing the media item, (track 17D [0092]) from the graph of nodes, (network incorporating a plurality of nodes [0079])  by: determining (determining [0101])  a first node (node D [0093])  in the collection of media items (tracks from a collection of accessible audio tracks [0021])  corresponding to the media item; (track 17D [0092]) and changing (indicating that the difference between the current time and the playback time is less than or equal to taboo threshold time TT [0097]) such as “changing”  a value (difference between the current time and the playback time [0097]) of a removal status attribute (taboo threshold time TT [0097]) such as “removal status attribute” of the one or more attributes (node identifier [0035], track field [0036], track metadata field [0037], track audio data field [0038], a pointer to its corresponding audio track [0039], a list of links that exit the node [0040] and a list of links that enter the node [0041]) of the first  node (corresponding node  [0095])  to indicate that a first media item (new preliminary track [0097]) corresponding to the first node (corresponding node  [0095])  has been removed (then the preliminary new track is rejected [0097]) from the collection of media items	(tracks from a collection of accessible audio tracks [0021])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Hoos wherein without removing a node representing the media item, from the graph of nodes, by: determining a first node in the collection of media items corresponding to the media item; and changing a value of a removal status attribute of the one or more attributes of the first  node to indicate that a first media item corresponding to the first node has been removed from the collection of media items. By doing so whenever a new data element is added to the taboo list in block 276, all data elements whose playback times are further away from the current time than the taboo threshold
time TT (i.e. all data elements for which current time-playback time> TT) may be removed from the taboo list. This avoids having the taboo list grow indefinitely. Hoos [0099].
Claim 11 and 18 correspond to claim 4 and are rejected accordingly.

Regarding claim 5 Mudd in view of Hoos, Higgins and Brown teaches the method of claim 4.
Mudd as modified  does not fully disclose  determining that the value of the removal status attribute of the [[third]] first node indicates that the [[third]] first media item corresponding to the [[third]] first node has been removed from the collection of media items; and in response, omitting the [[third]] first media item during playback of the collection of media items.
	Hoos teaches determining that the value (difference between the current time and the playback time [0097]) of the removal status attribute (taboo threshold time TT [0097]) such as “removal status attribute” of the  first node (corresponding node  [0095])  indicates that the  first media item (the preliminary new track  [0097])  corresponding to the  first node (corresponding node  [0095])  has been removed (the preliminary new track is rejected [0097])  from the collection of media items; (tracks from a collection of accessible audio tracks [0021])  and in response, (If the difference between the current time and the playback time of the preliminary selected track is less than or equal to the taboo threshold time TT, [0097]) omitting the  first media item (preliminary new track is rejected [0097]) during playback (playback order [0021]) of the collection of media items (tracks from a collection of accessible audio tracks [0021])  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Hoos determining that the value of the removal status attribute of the first node indicates that the [[third]] first media item corresponding to the  first node has been removed from the collection of media items; and in response, omitting the [[third]] first media item during playback of the collection of media items. By doing so whenever a new data element is added to the taboo list in block 276, all data elements whose playback times are further away from the current time than the taboo threshold
time TT (i.e. all data elements for which current time-playback time> TT) may be removed from the taboo list. This avoids having the taboo list grow indefinitely. Hoos [0099].
Claims 12 and 19 correspond to claim 5 and are rejected accordingly



 	Claims 2,  9 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (United States Patent 20170195728) in view of Hoos et al., (United States Patent Publication Number 20080189330) hereinafter Hoos in view of Brown et al., (United States Patent Publication Number 20070174866) hereinafter Brown in view of  Higgins et al., (United States Patent Publication Number 200903280897) hereinafter Higgins and in further view of  Goyal et al., (United States Patent Number 10939187) hereinafter Goyal-1.
Regarding claim 2 Mudd in view of Hoos, Higgins and Brown teaches the method of claim 1.
Mudd as modified further teaches  wherein the instructions to modify (Fig. 1E (100e) modify favorite and banned tracks [0009])  the collection of media items (tracks of media content [0141]) include instructions to insert a first media item (TABLE 3 the device inserts the track [0134]) after a second media item (after the track that is being played [0134]) in the collection of media items, (tracks of media content [0141]) by: (data is expressed as one or more XML documents or trees (nodes) [0074]) generating a first node corresponding to the first media item; (Fig. 2  “3 Doors Down” [0010]) determining a second node corresponding to the second media item; (Fig. 2 “Abba” [0010]) 
Mudd does not fully disclose inserting a pointer to the first node in a next nodes collection attribute of the second node that identifies one or more nodes,  each representing a corresponding media item to be played  in the playback sequence after the second node 
	Goyal-1 teaches inserting a pointer (Video content segments 241 can be associated with an identifier that is unique with respect to other video content segments 30 241 within the video content object 239.Col. 6 ln 27 – 30) to the first node in a next nodes collection attribute (Each of the nodes can also identify a particular video content segment 241 by its unique identifier. The first video content segment 241 or scene of a particular semantic attribute 245 can be a root node of the graph. The
root node can identify a next node as the next segment associated with the semantic attribute 245.Col. 7 ln 6 - 11) of the second node that identifies one or more nodes, (The next node can identify a different video content segment 241 by it’s
unique identifier Col. 7 ln 11 - 13) each representing a corresponding media item to be played (The semantic graph 247 can provide a mechanism by which the video content application 218 can traverse the video content object according to the semantic
attributes 245 of the video content object 239.Col. 7 ln 13 - 16) in the playback sequence (Fig. 4 (424) initiate playback of video content segments according to ordering Col. 11 ln 43) after the second node (the node 150 identifies node 152 as its next node (Col. 3 ln 14)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Hoos to incorporate Goyal-1 wherein inserting a pointer to the first node in a next nodes collection attribute of the second node that identifies one or more nodes, each representing a corresponding media item to be played  in the playback sequence after the second node. By doing so the video content segment 241 identified by the root node can be played back. The next node identified by the semantic graph 247 can be identified and the video content segment 241 identified by the next node can be played back, and so on. In one example, playback can be initiated from a most recently played node that is associated with the selected semantic attribute 245. In other words, the user can also resume playback according to a semantic attribute 245. Goyal-1 Col. 10 ln 42 – 49.
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.

Claims 3, 10 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (United States Patent 20170195728) in view of Hoos et al., (United States Patent Publication Number 20080189330) hereinafter Hoos, in view of  Brown et al., (United States Patent Publication Number 20070174866) hereinafter Brown and also Higgins et al., (United States Patent Publication Number 200903280897) hereinafter Higgins, Goyal et al., (United States Patent Number 10939187) hereinafter Goyal-1 and in further view of Rajan Goyal (European Patent Specification EP 2215563) hereinafter Goayal-2
Regarding claim 3 Mudd in view of Hoos, Higgins, Brown in view of Goyal-1 teaches the method of claim 2.
Mudd as modified does not fully disclose further comprising: sorting pointers in the next nodes collection attribute of the second node based on a position key in the first node; wherein the position key comprises a temporal identifier indicating when the first node was added to the collection of media items; and determining a sequential ordering of playback of media items corresponding to the one or more nodes associated with the pointers based upon the sorting.
Goyal-2 teaches sorting pointers in the next nodes collection attribute of the second node (Each node in the graph may include an array of 256 next node pointers Col. 10 ln 10 - 11) based on a position key in the first node; (Each next node pointer contains a next node ID that directly specifies the next node/state Col. 10 ln 14 - 15) wherein the position key (next node ID Col 10 ln 14)  comprises a temporal identifier (node identifier Col. 9 ln 26)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Goyal-1 to incorporate the teachings of Goyal-2 wherein sorting pointers in the next nodes collection attribute of the second node based on a position key in the first node; wherein the position key comprises a temporal identifier. By doing so next node pointers enable forward arcs to next nodes and backward arcs to root or prior nodes for navigation. Goyal-2 Col. 10 ln 24 – 27. 
Hoos  teaches  indicating when the first node (when the date item is added (as a node)) [0045]) was added to the collection of media items; (tracks from a collection of accessible audio tracks [0021])  and determining (determining [0101]) a sequential ordering of playback (playback order [0021]) of media items (media tracks [0101]) corresponding to the one or more nodes (corresponding node  [0095])  associated with the pointers (pointers to nodes [0084]) based upon the sorting (reordering [0115])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mudd in view of Goyal-1 to incorporate the teachings of Hoos wherein indicating when the first node was added to the collection of media items; and determining a sequential ordering of playback of media items corresponding to the one or more nodes associated with the pointers based upon the sorting. By doing so the normalized link strengths determined in method 100 may be used by system 12 and/or software 16 to determine the track playback. Hoos [0080].	
Claims 10 and 17 correspond to claim 3 and are rejected accordingly

Allowable Subject Matter

6.           Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 20 corresponds to claim 6 and are objected to for the same reason

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 21 corresponds to claim 7 and are objected to for the same reason

Conclusion

7. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166